Cole, J.
This is an action for the specific performance of the contract of subscription to the stock of the Milwaukee, Man-itowoc & Green Bay Railroad Company which was entered into by the authorities of the defendant town. The plaintiff is an assignee for value of this subscription, and claims that a specific performance be enforced as against the town.
A bill of exceptions was settled, and a number of questions are raised upon the record which were very elaborately discussed by counsel on both sides.
In the case of Nœsen et al. v. The Town of Port Washington et al. (ante, p. 168), we decided that there was a fundamental change in the objects and purposes of the corporation growing out of the acquisition or purchase of the Appleton road, and that this change released the town from its obligation to pay its subscription or to issue its bonds. That decision is obviously controlling in this case, and is fatal to this action. No other question need be considered.
By the Court. — The judgment of the circuit court is reversed, and the cause is remanded with directions to grant the defend*180ants the relief demanded in the fifth defense in the answer, set np by way of counterclaim to the plaintiff’s cause of action.